EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. David Soltz (Reg. No. 34,731) on March 19, 2021. 
The Application has been amended as follows:   
1.	(Currently Amended)	A transmitter, comprising:
	a laser operable to output an optical signal;
	a digital signal processor circuit operable to receive first data and receive second data after receiving the first data, the digital signal processor supplying a first plurality of electrical signals based on the first data and supplying a second plurality of electrical signals based on the second data; 
	a plurality of digital-to-analog conversion circuits operable to provide a first plurality of analog signals based on the first plurality of electrical signals and a second plurality of analog signals based on the second plurality of electrical signals; and
	a modulator operable to modulate the optical signal to provide a first plurality of optical subcarriers based on the first plurality of electrical signals and a second plurality of optical subcarriers based on the second plurality of electrical signals, each of the first plurality of subcarriers and each of the second plurality of optical subcarriers including an in-phase component and a quadrature component, such that a number of the first plurality of optical subcarriers is different than a number of the second plurality of optical subcarriers; and
a plurality of switches coupled to the digital signal processor, each of the plurality of switches selectively supplying an input to the digital signal processor,
the control data.  
2.	(Currently Amended)	[[A]] The transmitter in accordance with claim 1, wherein each of the first plurality of optical subcarriers and each of the second plurality of optical subcarriers is a Nyquist subcarrier.  
	
5.  	(Currently Amended)	[[A]] The transmitter in accordance with claim 1, wherein the digital signal processor includes a programmable gate array (PGA) is a digital signal processor.
6.	(Currently Amended)	[[A]] The transmitter in accordance with claim 1, wherein the digital signal processor includes a field programmable gate array (FPGA).
9.	(Currently Amended)	[[A]] The receiver in accordance with claim 7, wherein said each of the plurality of subcarriers is a Nyquist subcarrier.
10.  	(Currently Amended)	[[A]] The receiver in accordance with claim 7, wherein the digital signal processor includes a programmable gate array (PGA).
11.	(Currently Amended)	[[A]] The receiver in accordance with claim 7, wherein the digital signal processor includes a field programmable gate array (FPGA).
	
16.	(Currently Amended)	A method, comprising:
	generating an optical signal;
	receiving first data with a digital signal processor and receiving second data with the digital signal processor after receiving the first data;
supplying, with the digital signal processor, a first plurality of digital signals based on the first data and supplying, with the digital signal processor, a second plurality of digital signals based on the second data; 
	supplying a first plurality of analog signals based on the first plurality of electrical signals and supplying a second plurality of analog signals based on the second plurality of electrical signals; 
first plurality of subcarriers and each of the second plurality of optical subcarriers including an in-phase component and a quadrature component, such that a number of the first plurality of optical subcarriers is different than a number of the second plurality of optical subcarriers; and
supplying control data to the digital signal processor, such that one of the first plurality of optical subcarriers carries information indicative of the control data.  
17.	(Currently Amended)	[[A]] The method in accordance with claim 16, wherein each of the first plurality of optical subcarriers and each of the second plurality of optical subcarriers is a Nyquist subcarrier.  
18.	(Currently Amended)	[[A]] The method in accordance with claim 16, further including selectively supplying an input to the digital signal processor.  	
20  	(Currently Amended)	The method in accordance with claim 16, wherein the digital signal processor includes a programmable gate array (PGA)[[.]] is a digital signal processor.
21.	(Original)	The method in accordance with claim 16, wherein the digital signal processor includes a field programmable gate array (FPGA).

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement


The information disclosure statement (IDS) submitted on 16 December, 2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter

Claims 1-2, 5-7, 9-11, 16-18, and 20-21 are allowed.
Claims 3-4, 8, 12-15, and 19 are canceled.
The following is an examiner’s statement for reasons of allowance because the prior art of records (US 2012/0148264 A1) Xiang Liu et al.; (US 7,596,323 B1) Alistair Price et al.; (US 2013/0195452 A1) Rongqing Hui et al., has failed to teach alone or in combination the bold and underlined claims limitations:
Regarding claim 1, A transmitter, comprising: 
a laser operable to output an optical signal; 
a digital signal processor circuit operable to receive first data and receive second data after receiving the first data, the digital signal processor supplying a first plurality of electrical signals based on the first data and supplying a second plurality of electrical signals based on the second data; 
a plurality of digital-to-analog conversion circuits operable to provide a first plurality of analog signals based on the first plurality of electrical signals and a second plurality of analog signals based on the second plurality of electrical signals; and 
a modulator operable to modulate the optical signal to provide a first plurality of optical subcarriers based on the first plurality of electrical signals and a second plurality of optical subcarriers based on the second plurality of electrical signals, each of the first plurality of subcarriers and each of the second plurality of optical subcarriers including an in-phase component and a quadrature component, such that a number of the first plurality of optical subcarriers is different than a number of the second plurality of optical subcarriers; and 

wherein one of the plurality of switches is configured to supply control data to the digital signal processor, such that one of the plurality of optical subcarriers carries information indicative of the control data.
Regarding claim 7, A receiver, comprising: 
an optical hybrid circuit that receives local oscillator light, a first polarization component of a plurality of optical subcarriers and a second polarization component of the plurality of optical subcarriers, wherein each of the plurality of optical subcarriers is generated by modulation of an optical signal output from a laser, the optical hybrid circuit supplying a plurality of mixing products; 
a photodiode circuit that provide first electrical signals based on the plurality of mixing products; 
a digital signal processor that outputs data associated with the plurality optical subcarriers based on the first electrical signals, the processor circuit having a plurality of outputs; and 
a plurality of switch circuits coupled to the plurality of outputs, the plurality of switch circuits selectively supplying portions of the data, 
wherein one of the plurality of switch circuits supplies control data indicative of information carried by one of the plurality of subcarriers.

Regarding claim 16, A method, comprising:

receiving first data with a digital signal processor and receiving second data with the digital signal processor after receiving the first data;
supplying, with the digital signal processor, a first plurality of digital signals based on the first data and supplying, with the digital signal processor, a second plurality of digital signals based on the second data;
supplying a first plurality of analog signals based on the first plurality of electrical signals and supplying a second plurality of analog signals based on the second plurality of electrical signals;
modulating the optical signal to provide a first plurality of optical subcarriers based on the first plurality of electrical signals and a second plurality of optical subcarriers based on the second plurality of electrical signals, each of the first plurality of subcarriers and each of the second plurality of optical subcarriers including an in-phase component and a quadrature component, such that a number of the first plurality of optical subcarriers is different than a number of the second plurality of optical subcarriers; and
supplying control data to the digital signal processor, such that one of the first plurality of optical subcarriers carries information indicative of the control data.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  
Conclusion














The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
(US 2013/0070785 A1) 		Xiang Liu et al., 
(US 10,587,358 B1) 		Hamid Ebrahimzad et al., 
(US 2018/0034555 A1) 		Takashi Goh et al., 
(US 2014/0099116 A1) 		Yu Sheng Bai et al.,
(US 2013/0195452 A1) 		Rongqing Hui et al.,
(US 2017/0367061 A1) 		Doyoon Kim et al.,

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/ABBAS H ALAGHEBAND/Primary Examiner, Art Unit 2636